United States Court of Appeals
                      For the First Circuit

No. 12-1149

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       JEFFREY L. CLEMENS,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on December 10, 2013 is
amended as follows:

     On page 10, footnote 5, line 10, "of" is inserted between
"burden" and "proof".

     On page 21, footnote 9, line 4, "panel" is changed to "court".